Citation Nr: 1140585	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-42 333	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as residuals of a gunshot wound.

2.  Entitlement to service connection for a bilateral shoulder disability, claimed as residuals of a gunshot wound.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from October 1950 to September 1952.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Detroit, Michigan, Regional Office (RO).  The appellant in this case has been appointed the Veteran's guardian and fiduciary for VA purposes.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran, through the appellant, contends that he served in combat in Korea and sustained gunshot wounds to his back and bilateral shoulders.  Efforts to obtain the Veteran's service treatment records have been unsuccessful as these records were destroyed in a fire at the National Personnel Records Center.  To date, however, no attempt appears to have been made to (1) verify the Veteran's dates of service in Korea, including his claimed in-service combat; or (2) obtain a complete copy of the Veteran's service personnel records, including a list of combat decorations and awards, if any.  The RO must undertake these actions on remand.

Additionally, the record reflects that the RO attempted to obtain the Surgeon General's Office (SGO) extracts.  However, the initial SGO request was made for an individual other than the Veteran.  Correspondence from VA dated February 2009 indicated that a request for SGO extracts pertaining to the Veteran could not be submitted, in part because the Veteran's unit information as well as the date(s) of the alleged in-service gunshot wounds was unknown.  If VA becomes aware of this 

information on remand, the RO must request any and all SGO extracts pertaining to the Veteran.  Importantly, private treatment records dated September 2003 noted that the Veteran's past surgical history was significant for a "gunshot wound many years ago," while diagnostic tests performed that same month were interpreted to show evidence of an old gunshot wound to the left clavicle.   

The RO must also attempt to obtain all VA medical records pertaining to the Veteran that are dated from February 2009.  In addition, the appellant must be contacted and asked to identify any and all VA and non-VA sources of treatment for his back and bilateral shoulder disabilities that are not already of record.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the appellant's response, the RO must obtain all relevant VA medical records from February 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that 

she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate service department and/or Federal agency to (1) verify the Veteran's dates of service in Korea, including his claimed in-service combat; and (2) obtain any and all copies of the Veteran's service personnel records, including a list of combat decorations and awards, if any.  Facilities that should be contacted include, but are not limited to the National Personnel Records Center (NPRC), the Records Management Center (RMC), and the Army Human Resources Command (HRC) in St. Louis, Missouri.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

3.  If the Veteran's unit and/or the date(s) of the alleged in-service gunshot wounds are identified, the RO must contact the National Personnel Records Center and attempt to obtain the SGO extracts pertaining to the 

Veteran.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

4.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, to include affording the Veteran a VA examination, if necessary, and readjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, the appellant and her representative must be provided a supplemental statement of the case and an opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

5.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

